Filed 3/28/22 P. v. Connolly CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C094864

                    Plaintiff and Respondent,                                    (Super. Ct. No. 21FE008128)

           v.

 RYAN JOSEPH CONNOLLY,

                    Defendant and Appellant.



         The People’s May 11, 2021, complaint charged defendant Ryan Joseph Connolly
with driving a car on the highway in the opposite direction of traffic during flight from a
peace officer (count one) and driving with disregard for the safety of people or property
while fleeing from a pursuing peace officer (count two).
         On July 29, 2021, defendant pled no contest to count one, and in exchange, the
trial court dismissed the remaining count and sentenced defendant to two years of formal
probation, including the condition that he serve 165 days in county jail with credit for 165




                                                             1
days. The court also imposed a $300 restitution fine, a $40 court operations assessment
fee, and a $30 conviction assessment fee.
       The factual basis for defendant’s plea was that “[o]n May 7th, 2021, in the County
of Sacramento, law enforcement conducted or attempted to conduct a traffic stop on the
Defendant for driving a vehicle without license plates. They told him that he wasn’t free
to leave but he fled any ways [sic] in his vehicle, leading officers on about a four-mile
pursuit. He was going above the posted speed limit, ran through a solid red light,
changed lanes unsafely and at one point traveled in the opposite direction of traffic.”
       Defendant timely appealed and his request for a certificate of probable cause was
denied.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief and has filed a one-page, handwritten brief relaying that he
held a valid driver’s license on May 7, 2021, that he had attempted to see his dependent
at a grandparent’s home, but was intercepted by people there, and that once his license
was returned, he was going to drive to the hospital for treatment.
       Defendant does not explain how this information should be applied to his appeal.
Nonetheless, we have undertaken an examination of the entire record pursuant to Wende,
and our review of the record did disclose that the trial court failed to impose a matching,
stayed $300 probation revocation restitution fine as required by Penal Code section
1202.44. (See People v. Hunt (2013) 213 Cal.App.4th 13, 19-20 [trial court must impose
matching probation revocation restitution fine when imposing a sentence for formal
felony probation].) This sentence is unauthorized, and we may modify the judgment to
correct it on appeal. (See id. at p. 20 [modifying judgment to strike parole revocation

                                              2
restitution fine and impose a stayed probation revocation restitution fine].) Our review of
the record further disclosed a criminal impact fee (Pen. Code, § 1465.67) not imposed by
the trial court at sentencing that was erroneously included within the sentencing minute
order and unsigned order for probation. We will direct the trial court to correct this error.
                                      DISPOSITION
       The judgment is modified to impose a stayed, $300 probation revocation
restitution fine. The trial court is directed to prepare an amended sentencing minute order
striking the criminal impact fee reflected in the current minute order and unsigned order
for probation, but which was not imposed by the court at sentencing. Because a $300
stayed probation revocation restitution fine is already reflected in these documents, no
further amendment to them is necessary. The judgment is affirmed as modified.



                                                  /s/
                                                  Robie, Acting P. J.



We concur:



/s/
Duarte, J.



/s/
Renner, J.




                                              3